Citation Nr: 0616641	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-33 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION
 
The appellant served on active duty from October 1970 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana.                  

By a July 2004 decision, the Board denied the appellant's 
claim for service connection for bilateral hearing loss.  The 
appellant appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  While this case was 
pending before the Court, the Office of General Counsel for 
VA and the appellant, by and through his attorney, filed a 
Joint Motion For Remand (Joint Motion), dated in October 
2005.  In an Order, dated in October 2005, the Court granted 
the Joint Motion, vacated the Board's July 2004 decision, and 
remanded the claim to the Board for further review.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

The appellant served on active duty from October 1970 to May 
1972.  Service medical records show that the appellant sought 
treatment in April 1971 for ringing in the right ear and 
decreased hearing since loud noise exposure.  The appellant 
did not wear earplugs.  The examiner's notes indicate an 
examination of both ears was normal, and the impression at 
that time was that the appellant had tinnitus due to acoustic 
trauma.  The appellant again sought treatment for ringing in 
the ears in May 1971.  Between July 1971 and January 1972, 
service medical records indicate that the appellant was 
treated for dizziness due to the common cold, and twice for 
otitis externa, once for the left ear, and once for the right 
ear.  The Report of 


Medical Examination from February 1972, including an 
audiological evaluation, shows the appellant's clinical 
evaluation as normal.

The appellant claims that his current bilateral hearing 
disability and tinnitus are the result of noise exposure from 
acoustic trauma, including muzzle blasts, occurring while on 
a firing range during service.  In a statement received from 
the appellant in October 2001, the appellant asserted that he 
had been on a firing range in April 1971, and that the 
acoustic trauma experienced at that time caused his hearing 
loss and "ringing in the ears."  Evidence associated with 
the claims file confirms that the appellant served in this 
capacity.  

Service connection for tinnitus was granted in April 2002.    

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

In this case, although hearing loss for VA purposes was shown 
in the right ear in an August 2003 private audiogram, the 
most recent examination of record, a January 2004 VA 
examination report, did not find hearing loss for VA purposes 
in either ear.  Additionally, the VA examiner in 2004 stated 
that any hearing loss shown was not related the appellant's 
military service.  Nevertheless, the Joint Motion stated that 
VA had not explained why the current 2004 examination was 
more probative than the earlier 2003 examination as to 
whether the veteran had a current disorder.  Additionally, 
although the VA examiner in 2004 found that any hearing loss 
shown was not related to the appellant's military service, 
the Joint Motion stated that as the VA examiner in 2002 had 
found that tinnitus was related to noise exposure in the 
military, VA should consider whether the VA examiner's 
opinion in 2002 as to the veteran's tinnitus was also 
applicable to his hearing loss.  The Joint Motion then stated 
that "[i]t may be necessary for the Board to seek the advice 
of medical experts to answer these questions."  However, 
subsequent to the 2002 examination, VA did seek the advice of 
a medical expert in 2004 with regard to this issue, who found 
that there was no current hearing loss for VA purposes, and 
that any hearing loss shown was not related to the veteran's 
military service.

Subsequent to the Joint Motion, the appellant submitted in 
March 2006 a medical statement from T. M. Martin, M.S., CCC-
A, a private audiologist, dated in February 2006, with an 
attached audiometric examination report, also dated in 
February 2006.  In the statement, Mr. Martin noted that the 
appellant was seen for audiometric assessment in February 
2006.  According to Mr. Martin, the appellant reported 
hearing loss in the right ear over the last several years and 
had tinnitus since military service.  The appellant also 
noted a discharge of firearm which caused pain and a 
temporary loss of hearing in the right ear.  Mr. Martin 
indicated that the results of the appellant's audiometric 
assessment revealed slight to mild sensorineural hearing loss 
in the right ear and slight sensorineural hearing loss in the 
left ear.  Mr. Martin further opined that overall testing 
appeared consistent with the appellant's reported training 
accident in military service.  The attached February 2006 
audiometric examination report contained uninterpreted 
graphical representation of the appellant's auditory 
threshold testing results.     

The February 2006 private audiometric examination report, 
which was attached to Mr. Martin's medical statement, 
contains an uninterpreted audiogram that the Board may not 
consider as evidence.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (the Board may not interpret graphical 
representations of audiometric data); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Moreover, in the February 
2006 statement from Mr. Martin, although Mr. Martin opined, 
in essence, that the appellant's bilateral hearing disability 
was related to his reported training accident in military 
service, the Board notes that the basis for Mr. Martin's 
opinion is not clear because his statement contains no 
summary of specific medical findings or theories to support 
his opinion.  38 C.F.R. § 4.85 requires that examinations for 
hearing impairment be performed by a state-licensed 
audiologist.  Thus, in light of the above, the Board finds 
that Mr. Martin should be asked to elaborate on this opinion 
and also be given the opportunity to provide evidence as to 
whether he is a state-licensed audiologist.  

As directed by the Joint Motion, this case must remanded to 
the RO for the following actions: 

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

2.  The RO must contact Mr. Martin of 
Hearing and Speech Associates, Inc., in 
Evansville, Indiana, and request that he 
elaborate on the medical basis for his 
opinion that the appellant's bilateral 
hearing disability was related to his 
reported training accident in military 
service.  Mr. Martin must be requested to 
interpret the February 2006 private 
audiological report which was attached to 
his February 2006 medical statement and 
list the appropriate pure tone results and 
speech recognition scores.  In addition, 
Mr. Martin must be requested to submit 
evidence showing that he is a state-
licensed audiologist.  Any statement 
provide by Mr. Martin must be associated 
with the claims file.        

3.  After any additional evidence has been 
obtained and added to the record, the RO 
must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a VA audiological 
examination to determine if he currently 
has any hearing loss for VA purposes that 
is attributable to military service.  The 
claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the 
examination.  The examiner is specifically 
requested to review the service medical 
records; private medical records, dated in 
February 1988, the audiograms conducted by 
the appellant's employer from March 1973 
to August 2003; and the VA examination 
reports, dated in March 2002, September 
2003, and January 2004.  All necessary 
special studies or tests, to specifically 
include audiometric studies, are to be 
accomplished.  It is requested that the 
examiner obtain a detailed history of in-
service and post-service noise exposure.

After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to 
whether the veteran currently has hearing 
loss for VA purposes, and if so, whether 
any hearing loss is related to the 
appellant's period of active military 
service.  The examiner must specifically 
address the question of whether any degree 
of hearing loss began as a result of 
in-service noise exposure.  If no 
disability is found, or no link to 
military service is found, such findings 
and conclusions must be affirmatively 
stated.  The rationale for the examiner's 
opinions must be set forth in detail.  The 
report prepared must be typed.

4.  The RO must notify the appellant that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the appellant does not report for the 
aforementioned examinations, documentation 
must be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The RO must then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit claimed, 
the RO must provide the appellant and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  Thereafter, 
the case must be returned to this Board 
for appellate review.   


No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


